TURNER, P. J., Concurring.
I concur in the reversal. In terms of the merits, Penal Code section 1161 requires the entry of a verdict or finding which indicates a jury’s decision to acquit. The trial court was required to enter the not true finding; no ifs, ands or buts. Additionally, in my view: no jury coercion occurred; the violation of Penal Code section 1161 has been forfeited; no issue of any consequence has been raised which excuses forfeiture; the failure of defense counsel to object was prejudicial in terms of the deadly weapon use issue; even on direct appeal, such would constitute ineffective assistance of counsel; I would direct briefing on that issue; *729and then reverse the deadly weapon use finding because defense counsel failed to object. Criminal defense lawyers are charged with the duty to know the limitations on a trial court’s right to direct the jury reconsider a verdict or finding of acquittal; no ifs, ands or huts. That did not occur here.
On October 14, 2011, the opinion was modified to read as printed above.